DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. The amendment filed on 04/20/2022 has been entered. Claim 1-4, 8-20 are withdrawn. Claims 5-7 are under consideration.
Priority
This application is a U.S. National Phase of International PCT Application No. PCT/EP2017/080304 filed November 24, 2017, which claims the benefit of German Patent Application Serial No. 102016223423.4 filed November 25, 2016. As such the effectively filed date for the instant application is November 25, 2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Receipt of  a certified English translation of the foreign application was submitted on 04/20/2022 in reply to this action.  37 CFR 41.154(b) and 41.202(e) to provide benefit being accorded for the non-English application. 
Withdrawn/Claim Rejections - 35 USC § 102/Necessitated by Amendment
Claims 5-7 rejected under 35 U.S.C. 102(a) (1) as being anticipated by David (DE102013114671, 5/25/2015, IDS see PDF translation) is withdrawn in view of the newly added limitation to base claims 5-6 reciting “so that there is a spatially limited, direct contact between at least part of the iSABs according to (i) and at least part of the working-myocardium cardiomyocytes according to (ii)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over David (DE102013114671, 5/25/2015, IDS see PDF translation, previously cited as evidenced by Jung (Stem Cell Reports, 2: 592–605, 2014).
Regarding claims 5-6, David discloses a method for determining cardiac
conduction comprising:
 (i) providing induced sinoatrial bodies (iSABs) comprising cardiac pacemaker cells (paragraphs 4, 24, 30, 34 and 45; claims 1-8: pacemaker cells created by induction of stem cells by means of TBX transcription factor and a construct for the expression of an antibiotic-resistance gene controlled by an alpha-MHC(MYH6) promoter); 
(ii) providing working-myocardium cardiomyocytes (paragraphs 30 and 45; figure 4: cultured murine ventricle sections); 
(iii) administering a drug for drug screening in vitro;
(iv) measuring cardiac conduction in the presence of the drug;
measuring cardiac conduction (paragraphs 30, 45 and 46; figures 4E, F and G: measurement of the synchronicity of beat frequencies of iSABs and section regions; measurement of the coupling between iSABs and ventricle sections through transfer of Calcein Red from the iSABs into the cells of the sections and measurement of calcium transients) wherein the induced sinoatrial bodies as per (i) and the working-myocardium cardiomyocytes as per (ii) are arranged in a spatially separated manner, but in conductive communication with one another (paragraphs 30, 34, 45 and 46; figures 4F and G: iSABs and ventricle sections next to one another in co-culture are visible with contact regions. Loading of the iSABs with Calcein before the transfer to the sections confirmed the formation of syncytia between the iSABs and the ventricle cells. Functional coupling evident from the synchronized Ca2+ transients between iSABs and the myocardial cells of the section. Peaks of the Ca2+ transients highly synchronous with the spontaneous iSAB activity and detectable within a radius of -200 μm). Regarding claim 7, David discloses a method for determining cardiac conduction comprising:
 (i) providing induced sinoatrial bodies (iSABs) comprising cardiac pacemaker cells (paragraphs 4, 24, 30, 34 and 45; claims 1-8: pacemaker cells created by induction of stem cells by means of TBX transcription factor and a construct for the expression of an antibiotic-resistance gene controlled by an alpha-MHC(MYH6) promoter); 
(ii) providing working-myocardium cardiomyocytes (paragraphs 30 and 45; figure 4: cultured murine ventricle sections); 
(iii) administering a drug for drug screening in vitro;
(iv) measuring cardiac conduction in the presence of the drug;
measuring cardiac conduction (paragraphs 30, 45 and 46; figures 4E, F and G: measurement of the synchronicity of beat frequencies of iSABs and section regions; measurement of the coupling between iSABs and ventricle sections through transfer of Calcein Red from the iSABs into the cells of the sections and measurement of calcium transients) wherein the induced sinoatrial bodies as per (i) and the working-myocardium cardiomyocytes as per (ii) are arranged in a spatially separated manner, but in conductive communication with one another (paragraphs 30, 34, 45 and 46; figures 4F and G: iSABs and ventricle sections next to one another in co-culture are visible with contact regions. Loading of the iSABs with Calcein before the transfer to the sections confirmed the formation of syncytia between the iSABs and the ventricle cells. Functional coupling evident from the synchronized Ca2+ transients between iSABs and the myocardial cells of the section. Peaks of the Ca2+ transients highly synchronous with the spontaneous iSAB activity and detectable within a radius of -200 μm)
(v) washing the drug for screening [0049-0052]; and
(vi) measuring cardiac conduction in the presence of the drug [0049-0052].
While David teaches coculture of iSABs with working-myocardium cardiomyocytes the contact areas of the iSABs the sections were recorded daily and the distribution of the CalcRed fluorescence was analyzed visually for Ca2 + Imaging in contact areas of the iSABs with the working-myocardium cardiomyocytes cuts, does not teach so that there is a spatially limited, direct contact between at least part of the iSABs according to (i) and at least part of the working-myocardium cardiomyocytes according to (ii).
However, before the instant effective filing date of the instant invention, as evidenced by Jung coculture of iSABs with working myocardium single beating foci were defined either as being clearly spatially separated from each other or as having different beating frequencies (p 603, 1st column 4th paragraph). These iSABs exhibited highly increased beating rates (300–400 bpm), coming close to those found in mouse hearts, and robustly pace myocardium ex vivo (abstract). The iSABs are highly pure, functional nodal tissue that is derived from PSCs and is important for future cell therapies and drug testing in vitro (abstract).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue David discloses, ventricular sections on which iSABs were arbitrarily distributed with subsequent cocultivation. There is no discussion of the presence of working- myocardium cardiomyocytes, and there is no discussion that iSABS and working-myocardium cardiomyocytes are arranged such that there is a spatially limited, direct contact between at least part of the iSABs and at least part of the working-myocardium cardiomyocytes. Indeed, the Office Action acknowledges that the "induced sinoatrial bodies [iSABs] as per (i) and the working- myocardium cardiomyocytes as per (ii) are arranged in a spatially separated manner." Office Action at p. 6. Assuming for the sake of argument that iSABs and working-myocardium cardiomyocytes are present together in the disclosure of David (which Applicant certainly does not concede), such iSABs and working-myocardium cardiomyocytes are not arranged in a defined spatial positioning and are not in at least partial direct contact with each other, as recited in amended claims 5-6. Applicants arguments have been fully considered but are not persuasive.
In response as discussed above and as evidenced by as evidenced by Jung coculture of iSABs with working myocardium single beating foci were defined either as being clearly spatially separated from each other or as having different beating frequencies. These iSABs exhibited highly increased beating rates (300–400 bpm), coming close to those found in mouse hearts, and robustly pace myocardium ex vivo. Therefore, the David coculture of iSABS and working-myocardium cardiomyocytes are arranged such that there is a spatially limited, direct contact between at least part of the iSABs and at least part of the working-myocardium cardiomyocytes.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632